DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of species A in the reply filed on 10/27/2020 is acknowledged.  The traversal is on the ground(s) that special technical feature is “removing the formed closure member from the support member for subsequently fitting the formed closure member on a neck of a container or a closure body”.  This is not found persuasive because Gere (US 3581456) teaches the special technical feature. Gere, as previously noted, discloses shaping a cap on a neck of a bottle with threads. Examiner notes that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to remove the cap and reuse the cap for subsequently fitting the cap on a neck of a different container. Additionally, as described below, the special technical feature is known in the art as taught by Dick in view of Gere.
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a neck of a container or a closure body” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dick (US 20190001390) in view of Gere (US 3581456).
Regarding claim 1, Dick discloses a method of forming a neck of a bottle (Fig. 20-24: 34) with thread (36), the method comprising the steps of: - providing a support member (64 i.e. die) with an outer support surface (see Fig. 24: outer surface), - providing a member comprising a first member (member that becomes the neck of the bottle) made of electrically conductive material ([0055-0056] EMF to form the thread. Therefore the member is electrically conductive 
Although Dick discloses the method as claimed for forming a bottle, Dick fails to disclose a method of forming a closure member.
Gere teaches a method for forming a closure member (Column 1, Lines 61 -66; Figure 4, Item 13), the method comprising the steps of: - providing a support member (17) with an outer support surface (Column 1, Lines 61 - 66; Figure 1, Item 17), - providing a member comprising a first member 11 made of electrically conductive material (Column 1 Lines 66 - 69), said first member comprising a first tubular sleeve extending along a longitudinal direction (Figure 1, item 11 shows sidewalls extending downward which is considered the tubular sleeve. The sidewalls extend in an interpreted longitudinal direction) between a first top end (Figure 1, Item 11 has a surface connecting the two sidewalls, this surface is the first top end) and a first bottom end (Figure 1, Item 11, the tips of the sidewalls farthest from the first top end are the first bottom end), - positioning the member on the support member (Figure 2), - applying a magnetic field on the member to deform at least a portion of the first tubular sleeve around the support member to form a closure member (Column 2, Lines 3 - 8) having threads (19).
Since both references are concerned with shaping threads on a cup shaped workpiece by EMF, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of EMF forming the threads of a bottle 
Regarding claim 2, Dick in view of Gere teaches the method according to claim 1, modified Dick teaches wherein: - a first annular gap (examiner notes that the workpiece not formed on the support surface would have a gap between the sleeve and the support surface as shown in Fig. 2 of Gere) is defined between the first tubular sleeve and the outer support surface, - the at least a portion of the first tubular sleeve is deformed directly against the support member so that the deformed portion of the first tubular sleeve is shaped as the outer surface (see Fig. 22, Dick) of the support member.  
Regarding claim 8, Dick in view of Gere teaches the method according to claim 1.
Modified Dick fails to disclose wherein:  - said first member is made of sheet material with thickness between 0.2 mm and 0.3 mm.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of producing a closure member as taught by Dick in view of Gere to have used a sheet material with thickness between 0.2 and 0.3 mm since it is known in the art that based on the frequency of the applied field, optimizing the thickness of the material to obtain “skin depth” is well known in the art of EMF (Col.2 line 66-73, Dick). 
Regarding claim 9, Dick in view of Gere teaches the method according to claim 1, modified Dick teaches wherein: - said first member comprises a first top wall (top wall of 13, Gere), - said first tubular sleeve extending along said longitudinal direction between (see Fig. 1: 11) said first top wall and said first bottom end.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dick (US 20190001390) in view of Gere (US 3581456) as applied to claim 1 above, and further in view of Boyd (NPL: No. 2576 Screw Caps for Wine).
Regarding claim 5, Dick in view of Gere teaches the method according to claim 1.
Modified Dick fails to teach wherein:  - in a circumferential portion of the first tubular sleeve, circumferentially spaced first portions and circumferentially spaced second portions adjacent to said first portions are defined such that the first portions and the second portions are arranged circumferentially in alternate arrangement, - third portions are defined as portions longitudinally adjacent to the first portions, - when the magnetic field is applied, the first portions are deformed such that the first portions separate from the third portions and the second portions are underformed, - the second portions form frangible portions connecting an upper part of the first tubular sleeve (with a lower part of the first tubular sleeve, - the frangible portions are configured to break upon moving the upper part away from the lower part along the longitudinal direction.  
Boyd teaches a metal screw caps (shown below) for wine wherein:  - in a circumferential portion of a first tubular sleeve (cap has a tubular sleeve i.e. side wall of the cap), circumferentially spaced first portions (shown below) and circumferentially spaced second portions (shown below) adjacent to said first portions are defined such that the first portions and the second portions are arranged circumferentially in alternate arrangement (see below), - third portions (shown below: right above the first portion) are defined as portions longitudinally adjacent to the first portions, - the second portions form frangible portions connecting an upper part (above the first portions) of the first tubular sleeve with a lower part (below the first 

    PNG
    media_image1.png
    800
    1050
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cap of Dick in view of Gere to have frangible portions and corresponding structures as described above as taught by Boyd in order to provide a seal for the cap in order to provide a sign that the cap has been opened previously.
Therefore Dick in view of Gere and further in view of Boyd teaches when the magnetic field is applied (Dick), the first portions (Gere) are deformed such that the first portions separate from the third portions and the second portions are underformed (Boyd since first portion moves .
Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 200700629852 teaches forming of a cap on a support member using mechanical forming tool.
US 20100275439, US 5444963 teaches forming of a cap on a bottle using EMF.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 


/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725